                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JENNIFER MORGAN-TYRA, and                      )
MICHAEL MORGAN,                                 )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )          Case No. 4:18-CV-01799-AGF
                                                )
CITY OF ST. LOUIS, and OFFICER                  )
ANDREI NIKOLOV,                                 )
                                                )
            Defendants.                         )


                             MEMORANDUM AND ORDER

       This matter is before the Court on the motion (ECF No. 76) of Objector the Office

of the Circuit Attorney for the City of St. Louis (the “Circuit attorney”) to quash

Plaintiffs’ subpoena directed to Tenisha Newson, who is employed by the Circuit

Attorney. Neither the Circuit Attorney nor Ms. Newson is a party to this action.

       According to the Circuit Attorney, Plaintiffs’ subpoena was served under Federal

Rule of Civil Procedure 45 and directs Ms. Newson to produce a Samsung Galaxy phone

belonging to Plaintiff Jennifer Morgan-Tyra. The Circuit Attorney contends that neither

Ms. Newson nor the Circuit Attorney has custody of the Samsung Galaxy phone at issue

and that the phone may be more appropriately obtained from another source, namely, the

Sheriff’s Office of the City of St. Louis (“Sheriff’s Office”). The Circuit Attorney also

attaches an affidavit from a Sheriff’s Office official attesting that the Sheriff’s Office is in

custody of the phone.
      Plaintiffs have not responded to the motion to quash, and the time to do so has

passed. Upon careful consideration under Rule 45(d), and for the reasons set forth in the

motion to quash, which Plaintiffs have not opposed,

      IT IS HEREBY ORDERED that the Office of the Circuit Attorney for the City

of St. Louis’s motion to quash Plaintiffs’ subpoena is GRANTED. ECF No. 76.


                                            _______________________________
                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE
Dated this 6th day of April, 2020.




                                            2
